Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 28 October 1809
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersberg October 28th. 1809

At length my dear Madam we have arrived in this splendid City and find ourselves plunged into the midst of difficulties, and expences from which nothing but a return to our own Country can extricate us, unless the American Government will double the present appointments, which I am almost certain will never take place—
Mr Adams has not yet been presented owing to the indisposition of the Emperor which has confined him to his apar entirely he however dines with the Chancellor Count Romanof Romansof to day and we think it not improbable he may be presented tomorrow—
We are all pretty well but most miserably lodged and have no prospect of meeting with a house to suit us for some time every thing here as to price exceeds any thing you can form an idea of and a foreign Minister is so shackled by Ettiquette that he cannot even select his own society
The time is so short allowed us for writing I must hasten to trouble you with some commissions I will thank you to procure me six pieces of Cambric Cotton at a bout a Dollar and 7s. 6d. a yard yd half Wide 1 Piece of yd Wide do Muslin for Cravats some fine Cotton stockings 4 8 some of the Clear Net Muslins which are very fashionable here though very cheap and not much worn with you in short any thing light or gauzy and 6 yd of Lace Muslin (White) with a Piece of Dimity of the Cambric kind with some Pink and blue Ginghams—
Adieu my dear Madam I will offer no apology for troubling you with these commissions and will thank you to offer my most affectionate love to all my P Kind friends both in Quincy and in Boston for my Children I daily offer up my prayers to Heaven and nothing but the conviction I feel of the happiness  they enjoy in your protection could reconcile me to support my present situation which I am convinced already will prove extremely irksome once more my dear Mother believe me your daughter most sincely and affectionately

L C Adams—
P.S. I forgot to mention some knit Drawers which may be had at Mrs Spragues they must worsted yarn

